DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first control device, second control device in claim 1; flow rate measurement unit in claim 5; flow rate estimation unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitations will be interpreted consistent with their description in the specification: control device at para. [0017] and flow rate measurement unit para. [0038]; estimation unit at para. [0063]. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. US 2002/0038540.
Regarding claim 1, Griffiths discloses a fuel supply device comprising a first electric pump 12a or 12b which discharges a fuel toward an engine at a first flow rate; a second electric pump 12, or 12a which discharges the fuel at a second flow rate and merges the fuel discharged at the second flow rate with the fuel discharged at the first flow rate, see para. [0043] stating that the flow rates are controlled by the electric motors 14a, 14b; see also fig. 2, line 15 provides merging of the flows provided from pumps 12a, 12b, a first control device 30, 38, 36, ,54, 44, etc. para. [0014] stating control algorithms may be used for each separate pump; which is configured to control the first electric pump; a second control device which is configured to control the second electric pump; see para. [0037-[0038], the control device as disclosed in the Applicant’s specification includes the control algorithm, where the control unit provides signals 27a, 27b to maintain the flow of fuel. wherein the first control device and the second control device are configured to control the first electric pump and the second electric pump such that a total flow rate of the first flow rate and the second flow rate is a fuel flow rate target value, see para. [0039] the invention allows for the control of two pumps to maintain the proper fuel flow rate to the burner during operation; see para. [0043] the fuel flow through common path 15 is controlled by signals 27a, 27b, see paras. [0041]-[0042], the common fuel flow path provides fuel to 19a-c. 
Regarding claim 5, Griffiths discloses a flow rate measurement unit which measures the total flow rate, wherein the first control device and the second control device are configured to control the first electric pump and the second electric pump according to a difference between a measured value of the flow rate measurement unit and the fuel flow rate target value. See para. [0015] stating that the first fuel flow path may be provided with a first flow sensing valve for monitoring the rate of fuel flow through the first fuel flow path and provides a first output signal indicative of the rate of flow of fuel therethrough to the control means so that the speed of the motors is controlled in response thereto. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Veilleux US 2016/0138473.
Regarding claims 2, 4 and 12-14, Griffiths discloses the first control device and the second control device are configured to control the first electric pump and the second electric pump but does not expressly states that the pumps are controlled according to a difference between an engine rotational speed obtained by the engine and an engine rotational speed target value. Griffiths does state that the fuel flow rates to all burners may be substantially maintained during operation of the engine. 
Veilleux teaches a plurality of electric pumps, the pumps including a speed controller, see para. [0031], the speed controller provides signals to the motor 28 of the fuel pump to drive the pump at a desired speed. Id. at para. [0032]. The pump is controlled to match the required operating speed. Id. at para. [0034]. The control is necessary to provide control of the fuel pump to provide the optimal fuel flow rate and optimize fuel consumption. Id. at para. [0035].
It would have been obvious to an ordinary skilled worker to provide a fuel controller for each of the pumps of Griffiths, as taught by Veilleux, in order to control the pump at the optimal speed to provide the correct operating speed. Id. at para. [0034]. With regard to claim 4, Griffiths discloses two electric fuel pumps where an ordinary skilled worker would have found it obvious to include a controller on each of the fuel pumps and control each pump in the manner as taught by Veilleux. Furthermore Veilleux teaches multiple electric pumps where each pump has a controller. 
	Regarding claims 3 and 11, Griffiths, in view of Veilleux, discloses that the first control device is configured to control the first electric pump according to a difference between a drive current and a drive current target value of the first electric pump and wherein the second control device is configured to control the second electric pump according to a difference between a drive current and a drive current target value of the second electric pump. Referring to claim 2, Veilleux teaches that the electric pumps should be controlled based on the desired power of the engine and the power of the pump is controlled to match that desired power. See Veilleux para. [0032]. Veilleux teaches that the pump speed control convers the speed commands from a speed signal to a power output which requires a current value. Thus, Veilleux teaches the pumps are controlled by the drive current matching a target current. 
	Regarding claims 15-20, referring to claim 5 above, Griffiths, in view of Veilleux, discloses all elements. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Gale US 2010/0321030.
Regarding claim 6, Griffiths discloses all elements but does not disclose a first flow rate estimation unit which acquires an estimated value of the first flow rate, from a rotational speed of the first electric pump; and a second flow rate estimation unit which acquires an estimated second flow rate which is an estimated value of the second flow rate, from a rotational speed of the second electric pump, wherein the first control device and the second control device are configured to control the first electric pump and the second electric pump according to a difference between a total flow rate of the estimated first flow rate and the estimated second flow rate, and the fuel flow rate target value. Griffiths does disclose that the flow rate is controlled to maintain operational flow. See para. [0039]. 
Gale teaches the operating parameters associated with electric pump 51 can be used to infer flow rate and pressure in a fluid circuit. The estimated output flow rate of a positive displacement pump is based on rotational speed. Diagnostics may be performed by estimated the actual flow rate compared to the expected flow rate. See para. [0007].
It would have been obvious to include control logic to both the pumps of Griffiths to estimate the flow rate of the fuel pumps based on its rotational speed, as taught by Gale, in order to control the electric fuel pumps. These estimations would provide benefit to diagnose problems in the fuel system. Id. Furthermore, an ordinary skilled worker would have found it obvious to control the pumps based on desired fuel rate between the expected and actual flow rates.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7 and 9, the prior art does not discuss the claimed scheduler, subtractors, adders, and the manner in which they are connected to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741